NOTICE OF ALLOWABILITY
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art of record does not teach a display control system comprising: a switching unit; a mobile terminal device configured to display a first agent image by executing a first agent program; and an in-vehicle device configured to display a second agent image by executing a second agent program, wherein: the in-vehicle device includes a detection unit configured to detect the mobile terminal device as a result of receiving identification information from the mobile terminal device, and a display control unit configured to, when the mobile terminal device has been detected by the detection unit, automatically cause the in-vehicle device to display the second agent image; and the mobile terminal device is configured to, when the display control unit causes the in- vehicle device to display the second agent image, prohibit display of the first agent image on the mobile terminal device, wherein the switching unit is configured to transmit a first instruction signal to the mobile terminal device to cause the mobile terminal device to stop display of the first agent image and wherein the mobile terminal device is configured to, as the mobile terminal device receives the first instruction signal from the switching unit, stop display of the first agent image.
While Kakihara teaches switching functionality performed by an in-vehicle device and/or a mobile phone, Kakihara does not teach a switching unit that is separate from .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
	Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Roy Rhee, whose telephone number is 313-446-6593.  The examiner can normally be reached Monday-Friday from 8:30 am to 5:30 pm CST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/R.R./
Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661